COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION

 Cause number:             01-19-00183-CV
 Style:                    Prentis B. Tomlinson, Jr.
                           v. John Khoury
 Date motion filed:        October 1, 2020
 Type of motion:           Unopposed Motion to Postpone Oral Argument
 Party filing motion:      Appellee


Ordered that motion is:

           Granted


           Denied
           Appellee has filed an Unopposed Motion to Postpone Oral Argument due to a
           scheduling conflict. The Court grants the motion and, after conferring with counsel for
           the parties, withdraws this case from submission and oral argument on October 27,
           2020, and resets this case for submission and oral argument via Zoom on October 21,
           2020 at 1:30 p.m.




Judge’s signature: /s/ Terry Adams
                Acting individually          Acting for the Court

Date: October 6, 2020